Citation Nr: 1326594	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right navicular fracture.

2.  Entitlement to an initial compensable rating for a right inguinal hernia.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel







INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1981 to July 1985.

The claims are before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).
 
The claim for an initial compensable rating for a right inguinal hernia is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Since the grant of service connection, the residuals of a right navicular fracture are manifested by dorsiflexion from 0 to 30 degrees and palmar flexion from 0 to 45 degrees and objective evidence of painful motion.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent rating for residuals of a right navicular fracture have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, 4.40, 4.45, 4.59, Diagnostic Code 5215 (2012).

VCAA Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  



Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  A VA examination was conducted in November 2009.  The Veteran has not argued and the record does not reflect that the examination was inadequate.  38 C.F.R. § 3.159(c)(4). 

There is no indication in the record that any additional evidence, relevant to the claim decided, is available and not part of the file.  

REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. § 4.7.



Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of all the medical evidence since the grant of service connection is required.  Additionally, consideration of the appropriateness of "staged rating" must be given.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Rating Criteria for the Navicular (Wrist) Fracture 

The right wrist disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Under Diagnostic Code  5215, the criteria for a 10 percent rating are dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm or to 0 degrees.

Normal range of motion of the wrist is dorsiflexion from 0 to 70 degrees and palmar flexion from 0 to 80. 38 C.F.R. § 4.71, Plate I.  In the absence of evidence of ankylosis of the wrist, there is no other potentially applicable Diagnostic Code for rating the wrist.

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  



Factors for considerations include excess fatigability, pain of movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with periarticular pathology, painful motion is a factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Analysis

The Veteran contends his service-connected wrist disability causes continued pain, loss of strength, and limitation of motion.

On VA examination in November 2009, the Veteran complained of pain, stiffness, and pain on motion.  On physical examination, dorsiflexion measured from 0 to 30 degrees and palmar flexion measured from 0 to 45 degrees.  The VA examiner noted objective evidence of painful motion.  Range of motion during passive, active and three repetitive motions was the same.  There was no evidence of arthritis.  There also was no functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  

As noted, the Veteran is in receipt of a zero percent rating for limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5215, effective June 4, 2009.  Under Diagnostic Code 5215, the minimum compensable rating is 10 percent, which requires dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm or to 0 degrees.  



The record is absent evidence of compensable limitation of range of motion. In reaching this decision, the Board has considered the Veteran's subjective report of limited motion.  However, the objective findings do not support a higher rating.  The November 2009 VA examination report shows that the Veteran was able to achieve almost double the required range of motion for a 10 percent rating.  As such, the RO's assignment of a noncompensable rating for limitation of motion was appropriate.  A compensable rating for limitation of range of motion is not warranted for any period of time that is covered by this appeal.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Based on the Board's review of the available evidence, the Veteran is entitled to a 10 percent rating, and no more, for the painful limited motion related to his service-connected wrist disability.  This rating is assigned because the November 2009 VA examination report showed painful motion in the wrist.  

It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  

A higher rating is not warranted based on limitation of motion, however, even with consideration of the DeLuca.  As noted, at the November 2009 VA examination, the Veteran's range of motion was 0 to 30 degrees of dorsiflexion and 0 to 45 degrees of palmar flexion.  The ranges of motion exceed the criteria for a minimal compensable rating for limitation of motion under Diagnostic Code 5215.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  There is no other evidence that reflects range of motion findings or any other evidence that would warrant a higher rating.  The Board further finds that the 10 percent rating adequately portrays the Veteran's functional loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59. 





The Board has found no other Diagnostic Codes which would provide higher or separate rating for the wrist disability.  The Veteran has not reported and the evidence does not show the wrist is ankylosed.

As such, an initial 10 percent rating, and no higher, is warranted for the Veteran's service-connected residuals of a right navicular (wrist) fracture for the entire appeal.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's disability level and symptomatology, namely, limitation of motion, weakness, and painful motion, to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule under Diagnostic Code 5215 and 38 C.F.R. § 4.59 and the assigned schedule rating is adequate and referral for an extraschedular rating is not required..



A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran is self-employed and the record does not reasonable raise the claim for a total disability rating.


ORDER


A 10 percent rating for residuals of a right navicular fracture is granted.


REMAND

In November 2009 on VA examination, the VA examiner noted that a hernia was not present.  In December 2009, the Veteran's private physician reported a large inguinal hernia.  In April 2011, the Veteran asserted that he has an uncomfortable hernia.  As the record suggests that the disability is worse since the Veteran was last examined by VA, a reexamination is needed. 

Accordingly, the claim is REMANDED for the following action. 

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to treatment of a right inguinal hernia since February 2011.  

2.  Afford the Veteran a VA examination to determine whether the Veteran has a recurrent right inguinal and whether or not the hernia is readily reducible.  




The Veteran's file must be made available to the VA examiner.  

3.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


